o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil ----------------------------------- --------------------- -------------------------------------- attention dear ------------- ------------------------------ cc ita genin-127446-18 this letter responds to your request for information dated date relating to amounts paid_by business taxpayers pursuant to a state tax_credit program in your state that provides credits against business taxes such as insurance premium tax direct pay sales and use_tax corporate_income_tax alcoholic beverage excise_tax oil and or gas production tax and state sales_tax due on rent or license fee payments specifically you requested information regarding the potential effect of notice of proposed rulemaking nprm reg-112176-18 fr issued by the treasury_department and internal_revenue_service irs and published in the federal_register on date the nprm provides proposed rules regarding the availability of a charitable_contribution_deduction under sec_170 of the internal_revenue_code irc when the taxpayer receives or expects to receive a corresponding state_or_local_tax credit generally sec_170 allows as a deduction any charitable_contribution paid within the taxable_year subsection c of sec_170 provides that the term charitable_contribution means a contribution or gift to or for_the_use_of one of the types of entities listed in that subsection including a state or political_subdivision of a state corporation trust community chest fund or foundation that is organized and operated exclusively for religious charitable literary scientific or educational_purposes and that is otherwise qualified under the nprm a taxpayer that makes a payment or transfers property to an entity described in sec_170 must reduce its charitable_contribution_deduction by the amount of any state_or_local_tax credit the taxpayer receives or expects to receive the nprm addresses whether certain amounts may be deducted as charitable_contributions under sec_170 or sec_642 if the payments are made by a_trust or decedent’s estate and the regulations thereunder and does not propose to change existing tax treatment under any other provisions of the irc or the treasury regulations thus the nprm does not impact a business taxpayer’s payments made as part of your state’s genin-127446-18 tax_credit program described above that are deductible under a code section other than sec_170 we welcome your written comments on the nprm and your participation in the public hearing scheduled for date feel free to address any issues that you believe should be addressed in the final regulations this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2018_1 2018_1_irb_1 we hope you find this letter helpful if you have any additional questions please contact me at -------------------- sincerely scott dinwiddie associate chief_counsel income_tax accounting
